Citation Nr: 1112371	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-32 610	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss (BHL) disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The appellant served on active duty for training from January 1968 to July 1968 with subsequent service in the Air Force Reserves until December 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant testified at a hearing before an RO Decision Review Officer (DRO) in July 2009, and he testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2011.  Transcripts of both hearings are associated with the claims file.

In the February 2011 hearing, the appellant's representative submitted a medical record from a public school; flight log and charge vouchers; nexus statement from a private physician; copy of a service personnel record; and three articles from the Internet directly to the Board, with a waiver of the appellant's right to have the evidence initially considered by the RO.


FINDINGS OF FACT

1.  The appellant has BHL disability that is etiologically related to his active duty for training.  

2.  The appellant has tinnitus that is etiologically related to his active duty for training.


CONCLUSIONS OF LAW

1.  BHL disability was incurred in active duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2010).

2.  Tinnitus was incurred in active duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the appellant has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the appellant's entitlement to service connection for BHL disability and tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 1110; 38 C.F.R. §§ 3.6, 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant contends that service connection is warranted for BHL disability and tinnitus because the disabilities are related to service.  Specifically, at the July 2009 and February 2011 hearings, the appellant testified that he had problems with his ears in service and attributed these problems to flights in unpressurized aircrafts and lack of hearing protection on the firing range.  The appellant also stated that he had no exposure to acoustic trauma or unusual barometric pressures after service.  

The Board notes that the appellant is competent to state when he first noticed problems with his ears.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds no reason to question the credibility of his testimony as service personnel records show that the appellant served as an Airman, and there is no evidence that contradicts his assertion that he wore no hearing protection when performing his duties on the firing range. 

At this time, the Board concedes the appellant's exposure to acoustic trauma while serving on active duty.

Service treatment records (STRs) reflect that at the time of enlistment in December 1967 the appellant reported frequent otitis media as a child with perforated eardrums and drainage but no problem for the past seven years or at the time of the examination.  STRs show additional complaints of and treatment for chronic, serious otitis requiring the appellant to fly in a pressurized aircraft.  The appellant was diagnosed with chronic otitis media and chronic Eustachian tube dysfunction in December 1972.  

Of record is a January 2008 private opinion, and accompanying audiogram, by Mr. D.G., hearing instrument specialist.  Mr. D.G. noted that he reviewed the appellant's history of barotraumas and noise exposure; stated that the appellant had BHL and tinnitus, which were consistent with acoustical trauma; and opined that these conditions were at least as likely as not the result of unprotected noise exposure and cabin pressure changes which took place in 1969 while in the military.  The Board notes that the medical credentials for Mr. D.G. are unknown; therefore, this opinion is not probative.

The appellant had a VA audiological evaluation in May 2008 in which he reported the aforementioned in-service noise exposure of unpressurized aircrafts and lack of hearing protection on the firing range.  The appellant denied occupational, recreational, and recent noise exposure.  The appellant also reported ringing in both ears since at least military service with it getting progressively more aggravating.  Audiometric evaluation of the right ear showed puretone thresholds as follows: 25 dB at 500 Hertz; 25 dB at 1000 Hertz; 30 dB at 2000 Hertz; 30 dB at 3000 Hertz; and 40 dB at 4000 Hertz.  The puretone average for the right ear was 31.25 dB, and speech recognition for the right ear was 94 percent. Audiometric evaluation of the left ear showed puretone thresholds as follows: 20 dB at 500 Hertz; 25 dB at 1000 Hertz; 35 dB at 2000 Hertz; 35 dB at 3000 Hertz; and 45 dB at 4000 Hertz.  The puretone average for the left ear was 35 dB, and speech recognition for the left ear was 94 percent.  

The VA examiner diagnosed right side sensorineural hearing loss, normal to mild, and left side sensorineural hearing loss, normal to moderate; and tinnitus likely a symptom associated with hearing loss.  The VA examiner opined that the appellant's hearing loss and tinnitus were not caused by or a result of military noise exposure and/or unpressurized aircraft but were most likely caused by the aging process.  The VA examiner based this opinion, in pertinent part, upon research that revealed no scientific basis for delayed onset of hearing loss; the fact that his hearing was normal following the incident of flying in the unpressurized aircraft; and that any other problems with otitis media/externa or tinnitus experienced by the appellant after traveling in the unpressurized aircraft was most likely due to his documented poor Eustachian tube function as this problem was present prior to enlistment. 

Also of record is a consultation note from Dr. R.K., M.D., in November 2009, reflecting that the appellant sought evaluation of his hearing loss and tinnitus; reported that he was ordered to fly in an unpressurized aircraft; and reported that he was exposed to the firing range without any ear protection.  The doctor's impression was that the appellant had definite neurosensory hearing loss and tinnitus, and he could not rule out that this was caused or aggravated by his experiences in the military.  The record also contains an undated physician's nexus statement from Dr. R.K. in which he opines that the appellant's BHL and tinnitus were most likely caused by or a result of (51% probability) his military service.  In the doctor's rationale for the opinion, he states that records of the appellant's hearing tests when starting and finishing military service show proof that his hearing declined while in the military; this is consistent with his history of noise exposure and barotraumas experienced during military service. 

The medical evidence outlined above confirms the appellant currently has BHL disability, as defined by VA regulation, and tinnitus.

The Board acknowledges the VA examiner's opinion that the appellant's hearing loss and tinnitus were not caused by or a result of military noise exposure and/or unpressurized aircraft but were most likely caused by the aging process.

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion. Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds that the VA examiner's opinion is inadequate to serve as the basis of a denial of entitlement to service connection for BHL disability and tinnitus.  In this regard, the Board notes that the examiner noted that the appellant had normal hearing following the incident of flying in the unpressurized aircraft and that there was no scientific basis for delayed onset of hearing loss.  In this case, the appellant reported problems with his ears while on active service and the VA examiner failed to account for the subjective complaints.  Additionally, the VA examiner's opinion is in direct opposition with the letter from the appellant's private physician, Dr. R.K., M.D., indicating that the appellant's BHL disability and tinnitus were probably related to the appellant's military service.

In sum, in light of the credible testimony, evidence establishing that the appellant was an Airman in service, and the appellant's private physician's opinion linking his BHL disability and tinnitus to his active service in direct opposition with the opinion provided by the VA examiner, the Board finds that the evidence in favor of the claims of entitlement to service connection for BHL disability and tinnitus is at least in equipoise with that against the claims.  As such, the benefit of the doubt must be resolved in favor of the appellant.  

Accordingly, service connection for BHL disability and tinnitus is warranted. 


ORDER

Entitlement to service connection for BHL disability is granted.

Entitlement to service connection for tinnitus is granted.

____________________________________________
Shane A. Durkin
Appellants Law Judge, Board of Appellants' Appeals

Department of Appellants Affairs


